Title: From John Adams to the President of Congress, 8 September 1783
From: Adams, John
To: President of Congress


          Sir
            Paris September 8 1783.—
          As the Resolution of Congress of the first of May, has determined it to be my Duty to remain in Europe at least another Winter I shall be obliged to say many things to your Excellency by Letter, which I hoped to have had the honour of saying upon the Floor of your house. Some of these Things may be Thought at first of little Consequence; but Time and Inquiry and Consideration will Shew them to have Weight, of this sort is the subject of this Letter.
          The Views and Designs, the Intrigues and Projects of Courts, are let out by insensible degrees and with infinite Art and Delicacy in the Gazettes. These Channels of Communications are very Numerous, and they are artificially complicated in such a manner, that very few Persons are able to trace the Sources from whence Insinuations and Projects flow. The English Papers are an engine, by which every thing is scattered all over the world. They are open and free, the eyes of Mankind are fixed upon them. They are taken by all Courts and all Politicians and by almost all Gazetteers. of these Papers the French Emissaries in London even in Time of War, but especially in Time of Peace make a very great use. They insert in them Things which they wish to have circulated far and wide— Some of the Paragraphs inserted in them, will do to circulate through all Europe, and some will not, in the Courier de l’Europe— This is the most artfull Paper in the World. it is continually accommodating between the French and English Ministry. if it should offend the English essentially, the Ministry would prevent its publication. if it should Sin against the French unpardonably, the Ministry would instantly stop its Circulation. It is therefore continually under the Influence of the French Ministers, whose underworkers have many Things translated from the English Papers, and many others inserted in it originally, both to the End that they may be circulated over the World, and particularly, that they may be seen by the King of France, who reads this Paper constantly. from the English Papers and the Courier de l’Europe, many things are transferred into various other Gazettes, the Courier du Bas Rhin, the Gazette des Deux Ponts, the Courier d’Avignon and the Gazette des Pays Bas. The Gazettes of Leyden and Amsterdam are Sometimes used for the more grave and solid Objects, those of Deux Ponts and Avignon for popular Topicks the small Talk of Coffee Houses, and still smaller and lower Circles. All these Papers and many others discover a perpetual Complaisance for the French Ministry, because they are always in their Power so entirely that if an offensive Paragraph appears, the Entrance and Distribution of the Gazette may be stopped by an order from Court, by which the Gazetteer loses the sale of his Paper in France which is a great pecuniary Object.
          
          Whoever shall hereafter come to Europe, in any publick Employment, and take in the Papers above enumerated, will acknowledge his Obligations to me for mentioning them. He will find them a constant Source of Amusement, & sometimes of usefull Discoveries. I may hereafter Possibly, entertain Congress with some curious Speculations from these Gazettes, which have all their attention fixed upon us, & very often honour us with their animadversions, Sometimes with their Grave Councils, but oftener still with very sly and subtle Insinuations.
          With great Respect and Esteem, I have the / honour to be, Sir, Your most obedient and / most humble Servant.
          John Adams.
        